   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 1 of 23 PageID #:1180




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


CHRISTOPHER HAYWOOD,                             )
                                                 )
              Petitioner,                        )
                                                 )
              vs.                                )      Case No. 18 C 7549
                                                 )
MATTHEW SWALLS, Warden,                          )
                                                 )
              Respondent.                        )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Following a jury trial in the Circuit Court of Cook County, Christopher Haywood

was convicted of one count of being an armed habitual criminal and two counts of

possessing a controlled substance with intent to deliver. He has filed a petition for a writ

of habeas corpus under 28 U.S.C. § 2254. For the reasons stated below, the Court

denies the petition.

                                       Background

       The following information is drawn from the Illinois Appellate Court's opinions in

Haywood's case and the record of the trial proceedings.

       On May 28, 2009, Chicago Police Officer Mireya Lipsey requested a warrant to

search Christopher Haywood and the house where he resided. In the warrant affidavit,

she stated that an individual (referred to as J. Doe) told her that, on May 27, 2009, he

watched another man, nicknamed "Da Da," purchase heroin from someone named

Chris who lived at a particular address in Chicago. According to the affidavit, J. Doe
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 2 of 23 PageID #:1181




reported that Da Da gave him the heroin, and he resold it on the street. J. Doe told

Lipsey that he had been buying heroin through Da Da, who had gotten it from Chris,

multiple times each week for the previous four months.

       Lipsey's affidavit reflects that, by searching a state database, she found a

photograph of Haywood and a record indicating that, in connection with prior arrests, he

had listed as his primary residence the address J. Doe had identified as Haywood's. In

the affidavit, Lipsey stated that she showed the photograph to J. Doe, and he identified

Haywood as the person from whom he had purchased heroin. She stated that she and

J. Doe went to the address, and he confirmed that it was the place where he had

purchased the heroin. They both signed the complaint for the search warrant, J. Doe

appeared before a judge for questioning, and the judge issued the warrant.

       Police executed the warrant on May 28, 2009. They arrested Haywood and

seized two handguns, a shotgun, ammunition, heroin, cocaine, bundles of U.S.

currency, a digital scale, drug packaging, and several pieces of U.S. mail addressed to

him. He was charged with one count of being an armed habitual criminal and three

counts of possessing a controlled substance with intent to deliver.

       Before his trial, Haywood, through counsel, filed a motion pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), to quash the search warrant and suppress evidence

seized as a result of the search. The trial court heard oral argument on the motion and

then denied it. The court found that J. Doe's signature on the warrant complaint

increased its reliability; the witnesses Haywood presented to challenge the warrant

affidavit—himself, his brother, and Da Da—were biased; and the information in their

affidavits could be read as corroborating, rather than contradicting, the information that



                                             2
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 3 of 23 PageID #:1182




J. Doe gave to Officer Lipsey. Hr'g Tr., Resp.'s Mot., Ex. C (dkt. no. 18-3) at 19:6–

27:10.

         Haywood subsequently asked to proceed pro se. At some point before trial, he

again moved to suppress the evidence seized pursuant to the warrant, and the trial

court denied the motion. Haywood represented himself at his jury trial. As indicated,

the jury found him guilty on the charge of being an armed habitual criminal and two

charges of possessing a controlled substance with intent to delivery. The jury found him

not guilty on the third charge of possessing a controlled substance with intent to deliver.

         Haywood filed a motion for a new trial, and the court denied it. (The record

before this Court does not reflect the arguments he raised in the new motion or the

court's reasons for denying it.) The trial judge sentenced Haywood to concurrent terms

of twelve years, seven years, and five years for his respective convictions, along with

three years of mandatory supervised release on the armed habitual criminal charge.

         Haywood, represented by counsel, appealed his conviction. He argued that the

trial court erred in denying his request for a Franks hearing and that one of his

convictions for possession of a controlled substance should be vacated due to

insufficient evidence. He also sought a remand for resentencing on the armed habitual

criminal charge, as well as a correction to his mittimus. The appellate court affirmed the

convictions and sentence but ordered the mittimus corrected. People v. Haywood, 2014

IL App (1st) 121448-U, ¶ 50. In particular, the court found that the trial court properly

denied Haywood's request for a Franks hearing because Haywood's "affidavits were

from biased and interested parties" and "the statements in the affidavits were vague and

did not preclude the possibility that the drug transaction occurred on May 27, 2009 as



                                              3
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 4 of 23 PageID #:1183




described by the confidential informant." Id. ¶ 28. The court also found that there was

sufficient evidence of J. Doe's reliability because he appeared under oath before the

judge who issued the warrant. Id. ¶ 31. In addition, the court found that Lipsey

corroborated J. Doe's information by showing him a photograph of Haywood to confirm

Haywood's identity and driving him to Haywood's home to confirm the location of the

alleged drug transaction. Id. Haywood did not file a petition for leave to appeal (PLA) in

the Illinois Supreme Court.

       In September 2014, Haywood filed a pro se petition for post-conviction relief in

the state trial court. He attached to the petition new evidence: an affidavit from

Anthony Jackson, who averred that he was the J. Doe informant, and a notarized

questionnaire completed by Jackson. In these documents, Jackson stated that Officer

Lipsey arrested him, searched him, and found bags (presumably containing drugs) on

him. He stated that Lipsey offered him a leniency deal for implicating others in crimes,

so he lied to her and said he bought drugs from Haywood on or in the months leading

up to May 27, 2009. Haywood argued that the prosecution committed a Brady violation

by failing to disclose that Lipsey had arrested Jackson and given him a leniency deal.

He also argued that he was entitled to a Franks hearing because, he contended,

Jackson's affidavit and questionnaire, together with affidavits from Haywood, his

brother, and Da Da, showed that Lipsey violated his Fourth Amendment rights by

knowingly or with a deliberate disregard for the truth making false statements in her

warrant affidavit.

       The trial court summarily dismissed the post-conviction petition at the first stage.

With regard to the alleged Brady violation, the court found that the State had no duty to



                                             4
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 5 of 23 PageID #:1184




disclose information about Jackson and, regardless, Haywood had not shown that the

disclosure resulted in prejudice to him or that he could refute the presumed validity of

the warrant. In reaching that decision, the court considered, among other things, the

facts that "Jackson had appeared before the judge issuing the search warrant, was

available for questioning by the judge, swore to the allegations in the complaint, and

signed the complaint." Resp.'s Mot., Ex. K (dkt. no. 18-11) at 4. The court found that

Haywood's Fourth Amendment claim was barred by the doctrine of res judicata.

Haywood filed a motion to reconsider, which the trial court denied.

       Separately, Haywood moved the trial court for post-conviction forensic testing of

four bags of heroin. The court denied the motion.

       Represented by counsel, Haywood appealed, arguing that he had raised non-

frivolous claims in his post-conviction petition because Jackson's affidavit and

questionnaire showed that he was entitled to a Franks hearing and that, under state

law, he was also entitled to post-conviction forensic testing. The state appellate court

rejected both arguments and affirmed the trial court's rulings. The court concluded that

the trial court erred in finding that Haywood's Fourth Amendment claim was barred by

res judicata. Id. ¶ 35. The court nonetheless affirmed the trial court's denial of

Haywood's post-conviction petition on the ground that he had "produced no evidence

that Officer Lipsey herself gave false information in the application for search warrant or

that she knowingly or recklessly used false information from her confidential informant in

obtaining the search warrant." Id.; see also id. at 40, 42. In reaching that conclusion,

the appellate court considered a number of facts, including Jackson's appearance

"before the magistrate judge, who was able to determine his credibility," id. ¶ 38; the



                                             5
    Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 6 of 23 PageID #:1185




statements in Jackson's affidavit and questionnaire, id. ¶ 40; and the "measures Lipsey

took to corroborate the information allegedly provided by Jackson," as described in the

warrant affidavit, id. The Court also affirmed the trial court's denial of Haywood's motion

for forensic testing. Id. ¶ 55.

        Haywood then filed a petition for leave to appeal to the Illinois Supreme Court,

which that court denied. People v. Haywood, 108 N.E.3d 844 (Ill. 2018) (table).

        Haywood has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. §

2254 before this Court. In July 2019, after the parties had submitted their briefs but

while his petition was still pending, Haywood was released from prison on parole.

                                        Discussion

        A state prisoner is entitled to a writ of habeas corpus "only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States." 28

U.S.C. § 2254(a). "[A] federal court may grant habeas relief after a state-court

adjudication on the merits only when that decision (1) 'was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States;' or (2) 'was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.'" Schmidt v. Foster, 911 F.3d 469, 476-77 (7th Cir. 2018) (quoting 28

U.S.C. §§ 2254(d)(1), (2)).

        A.     Procedural default

        The Court starts by considering whether Haywood procedurally defaulted any of

his federal claims. 1 "Before pursuing habeas relief in federal court, a state prisoner



1   The Court notes that the State has not argued Haywood's release from prison on
                                              6
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 7 of 23 PageID #:1186




must exhaust available state-court remedies" and fairly present his federal claims to the

state courts "so that the state has a 'fair opportunity to consider' the issues 'and to

correct [the] asserted constitutional defect.'" Reynolds v. Hepp, 902 F.3d 699, 705 (7th

Cir. 2018) (quoting Picard v. Connor, 404 U.S. 270, 275–76 (1971)), cert. denied, 140

S. Ct. 160 (2019). "Fair presentation generally requires the petitioner to raise both the

operative facts and controlling legal principles in the state courts." Id. A petitioner has

procedurally defaulted a federal claim where he has failed to fairly present it through "at

least one complete round of state-court review, whether on direct appeal of his

conviction or in post-conviction proceedings." Clemons v. Pfister, 845 F.3d 816, 819

(7th Cir. 2017).

       Respondent contends that Haywood procedurally defaulted his claims that the

warrant was seized pursuant to a suggestive identification process and that the

prosecution violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose

impeaching information. The Court addresses each contention in turn.

              1.     Suggestive identification process

       Haywood contends that Lipsey, by showing Jackson an unduly suggestive

photograph of Haywood, used an improper process to identify him and obtain the

warrant. Respondent contends, in a footnote, that Haywood procedurally defaulted this

claim because he did not raise it in the state appellate court but does not say

specifically whether it is contending that he did not raise the claim in the state appellate

court on direct appeal, on appeal from the dismissal of his post-conviction petition, or




parole moots his petition. Regardless, that argument would lack merit. See, e.g.,
United States v. DeKelaita, 391 F. Supp. 3d 866, 870 (N.D. Ill. 2019).
                                              7
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 8 of 23 PageID #:1187




both. But because respondent then asserts that Haywood "cannot rely on the alleged

ineffective counsel in his postconviction appeal to provide the 'cause' necessary to

overcome the default[]," Resp.'s Mem. (dkt. no. 17) at 7 n.1 (emphasis added), it appers

respondent is contending only that Haywood did not raise the claim in his post-

conviction appeal. For his part, Haywood appears to concede that he did not raise the

issue relating to the suggestive photograph in his post-conviction appeal. He contends,

however, that he did not raise the issue because he did not have access to the allegedly

suggestive photograph, and he essentially explains that his contentions about the

photograph would bolster his Fourth Amendment claim.

       In determining whether a petitioner fairly presented his claim to the state courts,

"federal courts should avoid hypertechnicality." Chambers v. McCaughtry, 264 F.3d

732, 738 (7th Cir. 2001) (internal quotation marks omitted); see also Ward v. Jenkins,

613 F.3d 692, 697 (7th Cir. 2010) (no procedural default where petitioner's post-

conviction motion before the state court "did not provide a highly detailed factual basis"

for his claim and he developed his argument before the federal court more than he did

before the state court; the substance of the claim before both courts was the same). "A

petitioner may reformulate his claims as long as the substance of the argument remains

the same." Chambers, 264 F.3d at 738.

       Haywood, as indicated, has asserted that the issue concerning the allegedly

suggestive photograph provides support for his Fourth Amendment claim. In short, he

contends that his Fourth Amendment rights were violated in part because of Officer's

Lipsey's suggestive identification procedure. And even respondent asserts that,

regardless of how they are framed, Haywood's contentions about the allegedly



                                             8
   Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 9 of 23 PageID #:1188




suggestive identification procedure are part of his Fourth Amendment claim. Resp.'s

Mem. (dkt. no. 17) at 6 ("Petitioner's attempt to recast his Fourth Amendment challenge

as a Brady violation or a suggestive identification procedure should not allow him to skirt

[case law on the Fourth Amendment].").

       Haywood fairly presented his Fourth Amendment claim to the state post-

conviction appellate court because he alerted that court to his contention that his

constitutional rights had been violated by the allegedly improper process through which

Officer Lipsey obtained the information supporting her affidavit for the search warrant.

He did so by asserting that his rights were violated because Lipsey knowingly or with

reckless disregard for the truth included false information in her warrant affidavit.

Though Haywood added to his federal petition an additional fact about Officer Lipsey's

reliance on an unduly suggestive photograph, the overall substance of his claim is the

same as the claim he asserted in the state postconviction appellate court. Accordingly,

Haywood has not procedurally defaulted the claim, and, even if he did, as the Court will

explain later in this opinion, he cannot prevail on its merits.

       2.     Brady claim

       Haywood asserted a Brady claim in his post-conviction petition before the trial

court but not in his appeal of the denial of that petition or in his PLA. Specifically, he

alleged that the prosecution failed to disclose material information—about, among other

things, Lipsey's arrest of Jackson and the leniency deal between them—that he might

have used, in moving for a Franks hearing and/or to suppress evidence, to impeach

Lipsey's credibility. See, e.g., Socha v. Richardson, 874 F.3d 983, 987–88 (7th Cir.

2017) (habeas corpus petitioner may be entitled to relief for Brady violation if he can



                                              9
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 10 of 23 PageID #:1189




show that the evidence at issue—which can include impeachment evidence—was

favorable, suppressed, and material to his defense).

       Haywood concedes that he procedurally defaulted his Brady claim. To be sure,

the Seventh Circuit "will not penalize" a petitioner for presenting an issue to a federal

court "that he was unable to present to the state courts because of the state's

misconduct," including its withholding of material information. Crivens v. Roth, 172 F.3d

991, 995 (7th Cir. 1999). But there is no basis to say that Haywood was unable to

present the claim to the appellate court reviewing the denial of his post-conviction

petition; he had raised the claim before the trial court in his post-conviction petition.

Thus he procedurally defaulted it by failing to assert it on appeal or in his PLA.

       Haywood asks the Court to excuse his default. "Procedural default may be

excused . . . where the petitioner demonstrates either (1) 'cause for the default and

actual prejudice' or (2) 'that failure to consider the claims will result in a fundamental

miscarriage of justice.'" Thomas v. Williams, 822 F.3d 378, 386 (7th Cir. 2016) (quoting

Coleman v. Thompson, 501 U.S. 722, 750 (1991)). Haywood contends that his

procedural default should be excused on both grounds.

              a.     Cause

       Haywood asserts that he can show cause for his default of the Brady claim. He

initially contended that his counsel for his state post-conviction appeal caused the

default by failing to assert his Brady claim on appeal. But, as Haywood concedes in his

reply brief, "the ineffective assistance of postconviction counsel is not cause to excuse a

defaulted claim that appellate counsel was constitutionally ineffective." McGhee v.

Watson, 900 F.3d 849, 852 (7th Cir. 2018).



                                              10
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 11 of 23 PageID #:1190




       Haywood also contends that his appellate counsel was ineffective because she

did not raise his Brady claim on direct appeal. For a claim of ineffective assistance of

counsel to excuse a procedural default, the underlying ineffectiveness claim must itself

be preserved. Richardson v. Lemke, 745 F.3d 258, 272 (7th Cir. 2014). Respondent

has contended that Haywood cannot overcome his procedural default based on the

alleged ineffectiveness of his post-conviction appellate attorney. But respondent has

never asserted a procedural default defense on Haywood's contention that his counsel

on direct appeal was ineffective; respondent does not address that contention at all.

Thus respondent has waived or forfeited a procedural default defense as it pertains to

the ineffectiveness of Haywood's counsel on direct appeal. See Kaczmarek v. Rednour,

627 F.3d 586, 593 (7th Cir. 2010) ("[A] State may implicitly waive the contention that a

claim is procedurally defaulted by addressing the merits of that claim while asserting

that another is procedurally barred." (internal quotation marks omitted)); see also

Perruquet v. Briley, 390 F.3d 505, 517 (7th Cir. 2004) (the State's "silence on the

subject of procedural default is normally not enough, standing alone, to demonstrate the

intent to relinquish the defense that is the essence of true waiver" but can indicate that

the state has forfeited the defense). Respondent arguably has also waived or forfeited

his corresponding argument that Haywood's ineffectiveness of appellate counsel claim

cannot excuse a procedural default. Regardless, as the Court discusses later in this

opinion, Haywood's ineffectiveness of appellate counsel claim lacks merit. Accordingly,

it cannot serve to excuse his procedural default.

       Haywood next contends that he can show cause for his failure to raise the Brady

violation because the prosecution withheld, among other things, evidence concerning



                                            11
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 12 of 23 PageID #:1191




Jackson's unreliability and the deal between Lipsey and Jackson, which he contends

impeded his and counsel's efforts to litigate his case. But if anything, this explains why

Haywood has a Brady claim to assert, not why he has cause to excuse his procedural

default of that claim. To show cause sufficient to excuse a procedural default, a

petitioner must show that "an objective factor external to the defense," which cannot be

fairly attributed to him, impeded his ability to present the claim to the state courts.

Crutchfield v. Dennison, 910 F.3d 968, 973 (7th Cir. 2018), cert. denied, 139 S. Ct. 1587

(2019). Haywood does not attempt to explain how any external, objective factor

impeded his ability to assert the Brady claim in his post-conviction appeal or PLA.

       For these reasons, Haywood has not shown cause sufficient to excuse his

procedural default of the Brady claim.

              b.     Fundamental miscarriage of justice

       Haywood also contends that the Court should excuse his procedural default

because a decision not to do so would result in a fundamental miscarriage of justice.

"To demonstrate a fundamental miscarriage of justice, a petitioner must show that 'a

constitutional violation has probably resulted in the conviction of one who is actually

innocent' such that 'it is more likely than not that no reasonable juror would have

convicted [him] in the light of [] new evidence.'" Thomas, 822 F.3d at 386–87 (quoting

Schlup v. Delo, 513 U.S. 298, 327 (1995)). This is "an extremely high bar." McDowell

v. Lemke, 737 F.3d 476, 483 (7th Cir. 2013).

       Haywood contends that new evidence—Jackson's affidavit and the

corresponding questionnaire—demonstrate his actual innocence. The affidavit and

questionnaire concern the interaction between Jackson and Officer Lipsey, specifically



                                             12
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 13 of 23 PageID #:1192




the lies that Jackson allegedly told Lipsey and his contention that he did not buy drugs

from Haywood on May 27, 2009. These materials serve to challenge Lipsey's credibility

and the validity of the search warrant, not to establish that Haywood is actually innocent

of the crimes for which he was convicted. See id. at 483–84 (evidence impeaching a

detective's credibility was insufficient to clearly and convincingly establish a petitioner's

innocence). The affidavit and questionnaire provide no information regarding whether

Haywood was actually innocent of being an armed habitual criminal or possessing

drugs with intent to deliver on May 28, 2009. They do not show that "it is more likely

than not that no reasonable juror would have convicted" Haywood of those crimes.

Thomas, 822 F.3d at 386–87 (quoting Schlup, 513 U.S. at 327). Therefore, Haywood's

claim of actual innocence is insufficient to excuse the procedural default of his Brady

claim.

         In sum, Haywood has procedurally defaulted his Brady claim but not his claim

concerning the use of a suggestive identification photograph. The Court will proceed to

address the merits of Haywood's claims.

         B.    Fourth Amendment claims

         In asserting his first and second grounds for relief, Haywood argues that the

search warrant was invalid and thus that the trial court should have suppressed the

evidence seized pursuant to the warrant. Specifically, he contends that Lipsey's

interaction with Jackson, which served as a primary basis for the warrant, involved an

improper process: she coerced Jackson into framing Haywood; acted unreasonably or

recklessly in trusting Jackson; showed him an unduly suggestive photograph of

Haywood; did not corroborate his statements; and omitted facts regarding his



                                             13
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 14 of 23 PageID #:1193




unreliability, her arrest of him, and the alleged leniency deal between them from her

affidavit in support of the search warrant. In addition, Haywood contends that Lipsey

knowingly, or with reckless disregard for the truth, included false information in her

affidavit in support of a search warrant. Haywood points to Jackson's affidavit and the

corresponding questionnaire—in which Jackson stated that Lipsey offered him a

leniency deal and that he lied to her—as evidence that Lipsey knowingly or recklessly

relied on and asserted false information in her affidavit.

       "[A] state prisoner may not be granted federal habeas corpus relief on the ground

that evidence obtained in an unconstitutional search or seizure was introduced at his

trial" where the state courts "provided an opportunity for full and fair litigation of [his]

Fourth Amendment claim." Stone v. Powell, 428 U.S. 465, 495 (1976). A petitioner has

had such an opportunity where "(1) he clearly apprised the state court of his Fourth

Amendment claim along with the factual basis for that claim, (2) the state court carefully

and thoroughly analyzed the facts, and (3) the court applied the proper constitutional

case law to those facts." Miranda v. Leibach, 394 F.3d 984, 997 (7th Cir. 2005).

       Haywood argues that he is entitled to federal habeas corpus relief based on his

Fourth Amendment claim because the state courts did not consider newly discovered

and previously unavailable evidence—namely, Jackson's affidavit and questionnaire

reflecting that he lied to Officer Lipsey—and thus he did not have a full and fair

opportunity to litigate his claim. He contends that the evidence has revealed material

impeaching information that the prosecution never disclosed to him. He asserts this

new evidence was directly pertinent to the veracity of the information used as the basis

to issue the search warrant and thus could have changed the outcome of his motion to



                                               14
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 15 of 23 PageID #:1194




suppress.

       To be sure, the courts at trial and on direct appeal did not consider that evidence.

The evidence was not in the record before those courts, because Haywood obtained it

while his direct appeal was pending. But the Supreme Court did not say in Stone that

the full and fair hearing must occur during the trial or on direct appeal. See Stone, 428

U.S. at 489–95. Haywood has not cited, and the Court has not found, any cases

suggesting it must.

       Haywood had an opportunity to present his Fourth Amendment claim, including

the new evidence, to the state courts on post-conviction review. And he took advantage

of that opportunity, presenting the new evidence and a version of his current claim in his

pro se post-conviction petition. He also argued the claim, including the new evidence,

in his post-conviction appeal, asserting that his due process and Fourth Amendment

rights were violated due to Officer Lipsey's alleged disregard for the truth in preparing

the search warrant complaint. To the extent that claim is not identical to his present

Fourth Amendment claim, that does not preclude a finding that he received a full and

fair opportunity to litigate the present claim. See Bostick v. Peters, 3 F.3d 1023, 1027

(7th Cir. 1993) ("[A] petitioner is not denied an opportunity for full and fair litigation of his

claim if he fails to raise and to preserve the claim in state court.").

       The state courts carefully and thoroughly analyzed the facts of Haywood's Fourth

Amendment claim on post-conviction review and appeal. Specifically, in denying his

post-conviction petition, the state trial court considered the process by which the

warrant was issued, including, among other things, that Jackson had appeared before

the judge, was available for questioning, and swore to the allegations in the complaint—



                                               15
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 16 of 23 PageID #:1195




though it considered those facts in the context of Haywood's Brady claim. It concluded

that even if the prosecution had disclosed the information it withheld, that information

would not refute the presumed validity of the warrant. With respect to Haywood's

contention that he was entitled to a Franks hearing, the trial court dismissed the petition

on the grounds of res judicata.

       For its part, the state appellate court on collateral review found that the Franks

hearing issue was not barred by res judicata. Haywood, 2017 IL App (1st) 152028-U, ¶

35. But it affirmed the trial court on other grounds, finding that Haywood's petition and

the new evidence did not show that Lipsey knowingly included false information to

support her search warrant or recklessly included false information in her warrant

affidavit. Id. ¶¶ 35, 40, 42. In reaching this conclusion, it carefully and thoroughly

analyzed the Fourth Amendment issue by considering the new evidence—i.e.,

Jackson's statements in the affidavit and questionnaire; how Jackson's appearance

before the judge who issued the warrant gave that judge an opportunity to assess his

credibility; and how the warrant affidavit outlined "the measures Lipsey took to

corroborate the information allegedly provided by Jackson." Id. ¶ 40; see also id. ¶ 42.

       To the extent Haywood contends that that the trial and appellate state courts

failed to properly analyze the facts before them, that does not get him around Stone. A

federal court's "task under Stone" is to decide not whether the state courts erred in

assessing the facts but rather whether they committed errors "so grave as to indicate

that [they] closed [their] ears and mind[s] to argument." Miranda, 394 F.3d at 999

(internal quotation marks and alterations omitted). And Haywood does not contend that

the state courts did not apply the proper constitutional law to the facts, nor could he. In



                                             16
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 17 of 23 PageID #:1196




sum, the Court concludes that the state courts gave Haywood a full and fair opportunity

to litigate his Fourth Amendment claim on collateral review.

       To the extent Haywood contends that the state courts did not give him a full and

fair hearing on his Fourth Amendment claims at trial and on direct appeal, that

contention also lacks merit. Both courts considered whether Haywood was entitled to a

Franks hearing. The trial court based its decision to deny Haywood's motion for a

Franks hearing on a careful and thorough assessment of the factual record before it.

For example, in denying the Franks hearing, the court found that J. Doe's signature on

the warrant complaint increased its reliability; the witnesses Haywood presented to

challenge the warrant affidavit—himself, his brother, and the middleman involved in the

drug transaction—were biased; and the information in their affidavits could be read as

corroborating, rather than contradicting, the information that J. Doe gave to Officer

Lipsey. Hr'g Tr. (dkt. no. 18-3) at 19:6–27:10 (trial court's order denying Franks

hearing). The state appellate court carefully and thoroughly considered these facts as

well. Haywood, 2014 IL App (1st) 121448-U, ¶ 28–31. Accordingly, the state courts

gave Haywood an opportunity for a full and fair hearing of his motion for a Franks

hearing, and Stone bars this court from reviewing the state courts' rulings. See

Miranda, 394 F.3d at 999–1000.

       In his reply brief, Haywood contends, citing Manson v. Brathwaite, 432 U.S. 98,

104 (1977), that the rule from Stone does not apply to his claims pertaining to his

search warrant because they invoke his Fourteenth Amendment right to due process,

not his Fourth Amendment rights. This argument misses the mark. Manson involved a

defendant's due process rights with regard to the admissibility at trial of testimony about



                                            17
     Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 18 of 23 PageID #:1197




a suggestive identification procedure, see id. at 102, 117, not the admissibility of

evidence that was obtained by a search warrant issued after an identification procedure.

Instead, Haywood's claims sound squarely in the Fourth Amendment; he challenges the

admission at trial of evidence seized pursuant to an allegedly unconstitutional search or

seizure. See Stone, 428 U.S. at 482–84 (describing the history and purpose of the

exclusionary rule).

         For these reasons, Haywood's Fourth Amendment claim cannot serve as the

basis for federal habeas corpus relief.

C.       Ineffective assistance of counsel claim

         Haywood also seeks habeas corpus relief on the basis that he received

ineffective assistance from his appellate counsel. The same counsel represented him in

his direct appeal and in his appeal from the denial of his post-conviction petition.

Haywood contends that she was ineffective in both instances.

         As an initial matter, Haywood did not raise his ineffective assistance of counsel

claim before the state courts. But, as the Court explained earlier in this opinion,

because respondent has not raised the procedural default defense with regard to that

claim, he has waived or forfeited the defense. See Kaczmarek, 627 F.3d at 593;

Perruquet, 390 F.3d at 517.

         Turning to the merits of the ineffective assistance of counsel claim, the

"ineffectiveness or incompetence of counsel during Federal or State collateral post-

conviction proceedings" is not a ground for habeas corpus relief, 28 U.S.C § 2254(i), as

Haywood concedes in his reply brief. He contends, however, that the Court may review

his claim that his post-conviction counsel provided ineffective assistance because he



                                              18
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 19 of 23 PageID #:1198




has alleged, on the basis of newly discovered evidence, that he is innocent. Evidence

showing a petitioner's actual innocence can excuse procedural default. E.g., Thomas,

822 F.3d at 386. But it does not provide an avenue around the statutory rule that

petitioners cannot bring claims alleging the ineffectiveness of their counsel in post-

conviction proceedings. Accordingly, even if Haywood put forth evidence showing his

actual innocence (which, as the Court explained earlier in this opinion, he has not), he

cannot challenge via his section 2254 petition the effectiveness of his counsel in his

post-conviction proceedings.

       With regard to his direct appeal, Haywood argues that his counsel was ineffective

in how she dealt with Jackson's affidavit and questionnaire, which he obtained after the

trial. Haywood contends that he sent the affidavit and questionnaire to counsel while

his appeal was pending but that she failed to supplement the record or file a motion for

reconsideration before the trial court pertaining to the evidence. He also contends that

she failed to raise issues on appeal pertaining to the prosecution's nondisclosure of the

leniency deal between Lipsey and Jackson and the process by which Lipsey obtained

the search warrant; failed to review records relating to those issues; and failed to

challenge the trial court's denial of his motion for a Franks hearing.

       "The Sixth and Fourteenth Amendments guarantee criminal defendants the

effective assistance of counsel during their first appeals as of right." Reynolds, 902

F.3d at 704. To prevail on his claims that he was denied effective assistance of counsel

in violation of the Sixth and Fourteenth Amendments, Haywood must show "(1) that the

attorney provided constitutionally deficient performance; and (2) that the deficient

performance prejudiced the defense." Id. (citing Strickland v. Washington, 466 U.S.



                                             19
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 20 of 23 PageID #:1199




668, 687 (1984)). To show counsel provided constitutionally deficient performance,

Haywood "must show that counsel's representation fell below an objective standard of

reasonableness." Strickland, 466 U.S. at 688. "Appellate ineffective-assistance claims

require the reviewing court to look at the issue that appellate counsel failed to raise, and

determine whether that issue was obvious and clearly stronger than issues that

appellate counsel did raise." Walker v. Griffin, 835 F.3d 705, 709 (7th Cir. 2016)

(internal quotation marks omitted).

       Haywood has not shown that his appellate counsel's performance was

constitutionally deficient. She acted reasonably in declining to supplement the appellate

record with Jackson's affidavit and questionnaire. Specifically, as counsel correctly

explained to Haywood in a letter, the appellate court could consider only evidence that

had been before the trial court, which was not the case for the affidavit and

questionnaire. See, e.g., People v. Nitz, 219 Ill. 2d 400, 423, 848 N.E.2d 982, 997

(2006). And even if counsel could have filed a motion for reconsideration before the

trial court (an issue the Court need not address), it was objectively reasonable for her to

make a "tactical decision[]" not to do so, particularly because Haywood could raise the

evidence in his post-conviction petition. See Strickland, 466 U.S. at 688 ("[T]he

performance inquiry must be whether counsel's assistance was reasonable considering

all the circumstances.").

       Haywood's other arguments concerning his appellate counsel's ineffectiveness

also lack merit. For one, counsel could not have challenged the leniency deal between

Lipsey and Jackson on appeal because the evidence of that deal was not in the record

before the appellate court. In addition, Haywood provides no support for his contention



                                            20
     Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 21 of 23 PageID #:1200




that counsel failed to review the record or raise arguments pertaining to it. And though

he contends that counsel failed to challenge the trial court's denial of his motion for a

Franks hearing on appeal, she did challenge that decision, and the appellate court

affirmed it. Haywood, 2014 IL App (1st) 121448-U, ¶ 32. Contrary to Haywood's

contentions, counsel also challenged the process by which Lipsey obtained the search

warrant based on the evidence properly in the record before the appellate court on

direct appeal by asserting that Lipsey knowingly or with a reckless disregard for the

truth included false information in the search warrant affidavit. In short, Haywood has

not shown that his appellate counsel's performance was constitutionally deficient.

Accordingly, his ineffective assistance of counsel claim lacks merit.

D.       Forensic testing

         Haywood finally contends that the trial court erred in dismissing his post-

conviction motion for fingerprint and DNA testing of four packets of heroin recovered

during the search of his home. This claim is based on state law and thus is not

cognizable in a habeas corpus petition before a federal court. See 28 U.S.C. § 2254(a)

(federal court can hear a habeas corpus petition "only on the ground that [the petitioner]

is in custody in violation of the Constitution or laws or treaties of the United States"); see

also, e.g., Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) ("[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions.");

Gartman v. Pierce, No. 05 C 3123, 2012 WL 1932118, at *17 (N.D. Ill. May 29, 2012)

(petitioner's claim that he was entitled to DNA testing under Illinois law was

"noncognizable on federal habeas review because it raise[d] a question of purely state

law").



                                              21
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 22 of 23 PageID #:1201




       Further, to the extent this claim raises federal-law issues, Haywood has

procedurally defaulted it. To fairly present a federal claim to state courts and thereby

avoid procedural default, Haywood must have, "in some manner, alert[ed] the state

courts to the federal underpinnings of his claim." Perruquet, 390 F.3d at 519. In his

post-conviction briefs before the state courts, Haywood did not rely on federal or state

cases that engaged in constitutional analysis; he did not frame "the claim in terms so

particular as to call to mind a specific constitutional right"; and he did not allege "a

pattern of facts that is well within the mainstream of constitutional litigation." See id. at

519–20 (listing factors courts consider in deciding whether a petitioner procedurally

defaulted a federal claim); see also Dist. Attorney's Office for Third Judicial Dist. v.

Osborne, 557 U.S. 52, 70 (2009) (states constitutionally can limit the availability of DNA

testing provided to people who have been convicted of crimes). Instead, Haywood

relied entirely on state law and state court decisions applying state law. He has not

argued that he can show cause and prejudice excusing his failure to raise federal-law

issues relating to his forensic testing claim, and, for the reasons previously explained,

he cannot argue that the failure to consider the claim on its merits would result in a

miscarriage of justice.

       In short, Haywood has not demonstrated that he is entitled to federal habeas

corpus relief on the basis of his claim for forensic testing.

                                        Conclusion

       For the foregoing reasons, the Court directs the Clerk to enter judgment denying

Christopher Haywood's motion under 28 U.S.C. § 2254 [dkt. no. 1, 7]. The Court

declines to issue a certificate of appealability under 28 U.S.C. § 2253(c), because



                                              22
  Case: 1:18-cv-07549 Document #: 25 Filed: 05/26/20 Page 23 of 23 PageID #:1202




reasonable jurists would not find the Court's procedural default or merits rulings to be

debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: May 26, 2020




                                            23
